  



Danliuliu

 

Danliuliu Cooperation Agreement

 

Agreement No.: [2016]-01

 

Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

 

Party B: Hangzhou Wuyun Network Technology Co., Ltd.

 

Date of signing: Jan 29th, 2016

 

 

 

 

Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

Address: Room 2401-2404, Shanghai Mart, No. 2299, West Yan’an Road, Changning
District, Shanghai

Contact person: Ju Longfei

Tel.: 13963929482

Postcode: 200050

 

Party B: Hangzhou Wuyun Network Technology Co., Ltd.



Address: Room 1506, Yuanyue Building, No. 3730, Nanhuan Road, Binjiang District,
Hangzhou, Zhejiang

Contact person: Liu Jianwei

Tel.: 13296759393

Postcode: 310051

 

Based on the principle of fairness, justice, reciprocity and mutual benefit,
through friendly negotiation, Party A and Party B voluntarily enter into this
contract concerning the relevant matters of releasing advertisements on the
financial experience marketing platform of Danliuliu Internet of Party B
entrusted by Party A after negotiation so as to abide by and implement it.

 

The contract reads as follows:

 

I. Matters of Advertising Release Service

 

1. Service content

 

(1) Release form: Experience advertising of online loan platform

 

(2) Term of contract: from January 29, 2016 to January 29, 2017

 

(3) During the release period under this contract, if Party A has new
advertisement releases, it only needs to sign the “Attachment of Danliuliu
Advertising Release Contract”; and there is no need to sign the text of this
contract again;

 

2. Payment terms, details and ways of cooperation: please see the attached table
“Attachment of Danliuliu Advertising Release Contract”

 

3. Before the starting date of release stipulated in this contract, Party A
shall pay the current advertising expense by transfer or in other forms. Please
see “Attachment of Danliuliu Advertising Release Contract” for the specific
total amount.

 

4. The information of receiving bank account of Party B shall be listed below:

 

Account name: Huangzhou Wuyun Network Technology Co., Ltd.

 

Opening bank: Hangzhou Jiangnan Sub-branch of China Construction Bank

 

Account No.: 33050161818200000020

 

II. Legal Notices

 

Party A and Party B shall declare and guarantee that from the day of signing
this contract:

 

1. both parties shall be entitled to conduct the transaction under this contract
and such transaction shall meet the provisions of the scope of business;

 

2. both parties shall be fully authorized and entitled to enter the contract
with full power and carry out their respective obligations under this contract;

 

3. the authorized representative of each party has obtained full authorization
and can sign this contract on behalf of each party;

 

4. so far as each party knows, one party has disclosed to the other party all
the documents which may have a great adverse impact on the performance of the
obligations under this contract issued by the government under which the party
was registered or conducts its primary business;

 

5. this contract shall come into effect as of the signing date of both parties;

 

 

 

 

6. from the effective date, this contract is legally binding upon both parties;

 

7. each party shall guarantee that the signing and performance of the contract
and the business transaction planned according to this contract shall not be in
violation of the Chinese law in any way.

 

III. Obligations of Party B

 

1. Party B shall be responsible for conducting the advertisement putting
management on the platform of Party B for Party A according to the provisions of
this contract.

 

2. Party B shall be responsible for the management and supervision of the
advertisement putting website.

 

3. Party B shall guarantee that it shall provide consulting service for Party B
in normal business hours (9:00 to 18:00) during the period of on-line
advertisement putting.

 

4. Party B shall keep the confidential secrets of Party A. After the termination
of this contract, Party B shall also have an obligation to keep the business
technical intelligence and data of Party A confidential.

 

IV. Obligations of Party A

 

1. Party A shall settle and pay the advertising expenses in accordance with the
provisions of this contract. If Party A fails to pay the advertising expenses in
time, Party B has the right to stop its advertisement putting service and shall
be entitled to hold Party A liable for the losses and damages.

 

2. Party A shall guarantee that it shall cooperate with Party B to implement
advertisement pricing or other statistical changes and shall guarantee the
normal running and stability of the website of Party B within the term of the
contract.

 

3. Party A shall guarantee the truthfulness and fairness of the data generated
and registered by it or the turnover. The false data shall not be returned.

 

4. Party A has the obligation to provide Party B with the proof of real data or
access to the back desk when Party B has inquiries in this regard.

 

5. If Party A cannot return certain data in real time due to technical problems
in response to Party B’s inquiries, the forms shall be returned to the back desk
subsequently. The data return period shall not exceed two (2) business days. If
it is required to return again due to the return error, the return cycle shall
not exceed one business day (excluding the extension of the data return caused
by the force majeure).

 

6. Party A shall ensure that the Internet advertising content it promotes does
not contain the following:

 

√ the contents which are the reactionary, slanderous, pornographic, obscene,
slander or other illegal contents stated by the law of China;

 

√contents in violation of intellectual property rights or other rights of any
third party (including but not limited to copyright, patents, trademarks, trade
secrets and technical secrets, etc.);

 

√contents diminishing the public image or privacy of any third party;

 

√ hyperlinked pictures provided by Party A that are not in conformity with the
provisions of the advertising law;

 

√contents not allowed under other laws and regulations.

 

 

 

 

7. Party A shall keep the business secrets of Party B. Without the permission of
Party B, Party A shall not arbitrarily disclose the cooperation contents of both
parties and the contract terms to the any third party. After the termination of
this contract, Party A shall also have an obligation to keep the business
technical intelligence and data of Party A confidential.

 

V. Advertising Expenses

 

1. Both parties confirmed that the behavioral data provided by the statistical
platform of Party B shall prevail. And the data returned shall not be changed
again.

 

2. Party A shall pay the advance payment by bank transfer within three days
before the release of the current advertisement. See “Attachment of Danliuliu
Advertising Release Contract” for specific amount.

 

3. Party B shall send the invoice to Party A within three business days after
the receipt of the advance payment.

 

4. All the advance payment for the cooperation shall be used to cover the costs
and expenses of all advertisements put on the platform of Party B by Party A.
The item is not put in separately for some specific advertisement.

 

VI. Party A’s and Party B’s Liability for Breach of Contract

 

If any party breaches the obligations described in this contract, the other
party shall promptly notify the party in breach, and both parties shall settle
it through negotiation. If the default continues or the party refuses to perform
its obligations, in addition to the compensation paid by the defaulting party
for all the losses caused thereby, the non-breaching party shall be entitled to
terminate this contract in advance.

 

1. If one party fails to perform the obligations according to the provisions of
the contract, the party in breach shall pay the liquidated damages for its delay
in performance every day to the non-breaching party at a rate of 0.03 percent
(0.03%) of the total amount of the contract from the date of default.

 

2. If Party A fails to return the data to Party B within the time limit
stipulated in this contract, after two business days, Party B shall have the
right to suspend Party A’s advertisements until Party A completes the data
return.

 



3. If Party B fails to release advertisements of Party A in the short term due
to attacks to the server, earthquakes, fires, wars and other unexpected
incidents happened to the server, Party B shall notify Party A within 24 hours
of the accident, and after restoration of the server, the release term shall be
extended unconditionally.

 

4. If both parties are at fault, both parties shall bear the consequences of
their default respectively.

 

VII. Termination of Contract

 

If any of the following circumstances occurs, the contract may be terminated:

 

1. In terms of the circumstances under which one party may terminate the
contract, the non-breaching party may terminate this contract voluntarily;

 

2. If Party B fails to release advertisements for Party A timely due to force
majeure and this situation continues for more than 30 days, either party shall
be entitled to give a written notice of the termination of the contract;

 

3. Party A and Party B, in which either party declares bankruptcy or enters into
liquidation or reorganization procedures;

 

 

   

 

4. Termination stipulated by other laws and regulations;

 

5. The termination of this contract does not affect the settlement and payment
obligations under this contract.

 

VIII. Disputes and Settlement Agreement

 

1. Disputes arising from the interpretation and execution of this contract shall
be settled through friendly negotiation or mediation by a neutral third party.

 

2. If the dispute can not be settled or the parties cannot reach an agreement,
either party may submit the dispute to arbitration.

 

3. The arbitration institution for any contract dispute chosen by both parties
through negotiation shall be the Hangzhou arbitration commission (the
“Commission”).

 

4. Both parties shall consult with the Commission for arbitration in accordance
with the rules of arbitration.

 

IX. Miscellaneous

 

This contract shall enter into force from the date on which the two parties sign
and seal (both written form and electronic scanning form shall be valid). For
the data released by both parties, the payment amount shall be subject to the
provisions of the schedule attached to the contract. At the same time, both
parties shall keep all the contents of the contract confidential. Without the
consent of the other party, one party shall not disclose any form of this
contract to any third party; if any part of the contract is leaked to a third
party, the non-breaching party will have the responsibility to hold the leaking
party responsible.

 

No text below

 

Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd.

[ex10-52_001.jpg]

Party B: Hangzhou Wuyun Network Technology Co., Ltd.

[ex10-52_002.jpg]

Authorized representative: Ju Longfei Authorized representative: Lai Jiakai
Tel.: 13963929482 Tel.: 15888809743 (Seal of organization) (Seal of
organization) Date of signing: Jan 29th, 2016 Date of signing: Jan 29th, 2016

 

 

 

 

Attachment of Contract of Danliuliu Advertisement Issuing

 

(I)

 

Contract No.: [2016]-01 

 



According to friendly negotiation, terms and conditions related to the
Attachment of Contract of Danliuliu Advertisement Issuing are agreed as follows:

Party A:

Party B: Hangzhou Wuyun Network Technology Co., Ltd.

1.       This contract will take effect from the date of signing by two sides,
unless otherwise expressly regulated by both sides, the fax of this contract is
effective.

2.       The Attachment of Contract of Danliuliu Advertisement Issuing is one
part of the contract, having equal legal effect with this contract.

3.       Amounts involved in the attachment are all China Yuan; 

 







Advertisement project Project type Term of issuing Prepaid amount (Yuan) Time of
prepayment   CPA-CPS Determined as per the term of advertisement on-line 30000
Yuan Before Advertisement on-line







Data standard Related address of confirmation page of registration of link
address The return of Party B’s data interface shall prevail www.Tan66.com







Requirement and price of act effects

1、  Fee for technical service: 2000 Yuan (one-time payment, without repetition)

2、  Newly increased investors register from Tan66.com: 30 Yuan each person (It
is void and without charge in the event of vacant number and telephone
disconnected when telephone return visit.)

Scheme of additional investment award:

First investment of register member: 500-999Yuan; extra settlement 0 Yuan

First investment of register member: 1000-4999 Yuan; Yuan; extra settlement 0
Yuan

First investment of register member: 5000-9999 Yuan; Yuan; extra settlement 0
Yuan

First investment of register member: above 10000 Yuan; extra settlement 0 Yuan













Total advertisements Payment method Quota Expend in accordance with advance
payment Transfer No









Party A’s account No.:

Account name

Bank of deposit

Account No.

Hangzhou Wuyun Network Technology Co., Ltd.

China Construction Bank, Hangzhou Jiangnan Branch

33050161818200000020

Remarks:  











Party A: Benefactum Alliance Business Consultant (Beijing) Co., Ltd. Party B:
Hangzhou Wuyun Network Technology  Co., Ltd.

Address: Room 2401-2404, Shanghai Mart, No. 2299, West Yan' an Road, Changning
District, Shanghai

Postcode: 200050

Contact person: Ju Longfei

Tel: 13963929482,

Authorized representative: Ju Longfei

(unit seal)

Signing date: Jan.29th, 2016

Address: Room 1506, Yuanyue Building, No. 3730, Nanhuan Road, Binjiang District,
Hangzhou, Zhejiang

Postcode: 310051

Contact person: Wu Kun

Tel: 18357005066,

Authorized representative:

(unit seal)

Signing date: Jan.29th, 2016

 



 





 

 





